Chadwick, J.
Appellant brought this action to recover damages for an alleged libel. A demurrer was interposed to the complaint and sustained. Appellant did not stand upon his demurrer and invite the adverse judgment of the court. There is no judgment of dismissal.
*237This court has repeatedly held, under Rem. and Bal. Code, § 1716, and in line with a universally accepted rule of practice, that an appeal will not lie from an order sustaining a demurrer. Potvin v. McCorvey, 1 Wash. 389, 25 Pac. 330; Olsen v. Newton, 3 Wash. 429, 30 Pac. 450; Mason County v. Dunbar, 10 Wash. 163, 38 Pac. 1003; Padley v. Gregg, 26 Wash. 322, 67 Pac. 72; Seattle & N. R. Co. v. Bowman, 46 Wash. 90, 89 Pac. 399, 96 Pac. 837.
This appeal is premature, and the case is remanded for further proceedings, with costs to respondent.
Morris, C. J., Mount, Ellis, and Fullerton, JJ., concur.